DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 01/25/2022 is acknowledged.  The traversal is on the ground(s) that the dispersion for forming an infrared shielding film of Claim 3 is characterized by using the metal oxide microparticles of Claim 1. Because the only difference is dispersion in a hydrophobic solvent, we assert that unity of invention/common technical feature, namely the microparticles of Claim 1, does exist at least for claims 1 and 3. This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Groups I-VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in paragraph 21 of the previous Office Action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claim, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/25/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Thuo et al. (US 2016/0317992) in view of Luo et al. (Effect of fatty acid on the formation of ITO nanocrystals via one-pot pyrolysis reaction).
Regarding claim 1, Thuo discloses core shell particles comprising one layer of inorganic material and at least one layer of organic material attached to the at least one layer of inorganic material (abstract). The core-shell particle has a diameter in a range of from about 6.4 nm to about 10 microns (para 0037). The organic material is capable of attaching to the inorganic material discussed above.  In some embodiments, the organic material is a carboxylic acid, or derived from a carboxylic acid.  For example, carboxylic acids are known to bind to metal oxide surfaces.  According to some embodiments, acetic acid binds to the metal oxide to form at least one layer of acetate bound on the oxide.  Non-limiting examples of carboxylic acids include saturated aliphatic carboxylic acids
However, Thuo fails to disclose that the metal oxide particles are oxides of a plurality of kind of metals selected from the group consisting of Zn, In, Sn and Sb.
Whereas, Luo discloses the effect of fatty acid carbon number in the direct reaction of indium and tin metals with molten fatty acids and five fatty acids ranging from capric acid to stearic acid were selected to investigate the effect of fatty acids on the synthesis of ITO nanocrystals (introduction), where ITO is a mixture of indium oxide and tin oxide. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include indium tin oxide of Luo in the core layer of inorganic material of Thuo motivated by the desire to have improved dispersity, high transmittance for visible light and low electrical resistivity. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788